Exhibit 10.47 AMENDMENT No. 2 to AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT AMENDMENT No. 2 dated May 12, 2008 (“Amendment”) to AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT made as of the 25th day of May, 2004 (“Original Agreement”) by and among THE SHERIDAN GROUP, INC., a Maryland corporation (“Borrower”), BANK OF AMERICA, N.A. (the “Bank”), individually, as Administrative Agent, Issuer and a Lender, and the other Lenders under the Original Agreement. RECITALS: WHEREAS, Borrower, Lenders and Bank are party to the Original Agreement; and WHEREAS, all capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meanings ascribed thereto in the Original Agreement; NOW THEREFORE, the parties hereto, intending to be legally bound, agree that the Original Agreement be, and it hereby is amended as follows: 1.
